Citation Nr: 1632963	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  13-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's petition to reopen the claim of entitlement to service connection for bilateral hearing loss.

As support of his claim, the Veteran testified at a hearing at the RO in January 2016 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is in the claims file.


FINDINGS OF FACT

1. A February 2008 rating decision denied service connection for bilateral hearing loss.  While the Veteran filed a timely notice of disagreement (NOD) to this rating decision, he, nevertheless, failed to perfect an appeal by filing of the requisite VA Form 9 after the statement of the case (SOC) was issued in December 2008.
 
2. There is evidence associated with the claims file since then that relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss. 

3. Resolving all doubt in the Veteran's favor, it is as least as likely that his bilateral hearing loss is related to his active service.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015). 

3. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the post-VCAA versions of this regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, for the purpose of establishing whether new and material evidence has been received, the evidence is presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As mentioned above, the Veteran's claim for bilateral hearing loss was denied in a February 2008 rating decision.  He initially filed an NOD shortly thereafter and a SOC was issued in December 2008.  The Veteran, however, did not perfect his appeal; therefore, the February 2008 rating decision is a final decision.  38 U.S.C.A. § 7105(c) (West 2014).

The pertinent evidence of record at the time of the February 2008 rating decision denying this claim on its underlying merits included the Veteran's service treatment records (STRs); private medical treatment records and Social Security Administration  (SSA) records; statements from the Veteran that his hearing loss was as a result of his military occupational specialty (MOS) in the artillery battery while stationed in South Korea; and a January 2008 VA examination, wherein the examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that it was not a result of his active service.   

Since the February 2008 rating decision, the relevant evidence of record includes private medical treatment records from the Veteran's private Ear Nose and Throat (ENT) physician, Dr. L.H.B.  In an entry dated April 2011, Dr. L.H.B. opined that the Veteran's hearing loss and tinnitus were noise induced, most likely related to his service as an artillery commander.  The Board finds that this additionally-submitted evidence is new and material to this claim, so not cumulative or redundant of the evidence previously of record and previously considered in the February 2008 rating decision.  Accordingly, reopening of the claim of entitlement to service connection for hearing loss is warranted.

II. Service Connection

Since the Board has reopened the Veteran's claim for bilateral hearing loss, the question that remains is whether it is related to his active service. 

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system such as sensorineural hearing loss to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. V38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss disability is related to noise exposure sustained in active service.  Specifically, at his January 2016 hearing, he stated that he was a fire direction center commander in an 8-inch artillery battery for 14 months in South Korea.  The Veteran also reported that he did not use hearing protection and it would have been impractical because it would have prevented him from performing his duties.  His DD-214 confirms that his MOS was in artillery and he had service in South Korean.

A review of the Veteran's STRs is unremarkable for any complaints, symptoms, diagnosis or treatment of a hearing disability.  The record, however, shows that the Veteran had VA examinations in January 2008 and August 2011 demonstrating that he had bilateral sensorineural hearing loss.  While these VA examinations revealed that the Veteran did have an actual hearing loss disability, both VA examiners opined that the Veteran's hearing loss was not related to his active service.  In reaching this conclusion, both examiners cite to the Veteran's STRs showing that he did not have any hearing loss during service.  To reiterate, however, VA laws and regulations do not strictly require in-service complaint of, treatment for or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 (2015) have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in [-] service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Thus, service connection for hearing loss may be granted when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to other ("intercurrent") causes.  Id.; 38 C.F.R. § 3.303(d).  Accordingly, the Board finds that these VA medical opinions are unpersuasive in disassociating the Veteran's hearing loss to his active service.

Instead, the Board concludes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.  In addition, as mentioned above already, Dr. L.H.B opined that the Veteran's bilateral sensorineural hearing loss was noise induced and attributed it to his military service.

Resolving doubt in favor of the Veteran, the Board finds that service connection for a bilateral hearing loss disability is warranted.  The VA examinations show that the Veteran has a current bilateral hearing loss disability.  The evidence of record demonstrates that the Veteran was exposed to acoustic trauma in service while working as a fire direction center commander in an 8-inch artillery battery.  The Veteran's statement that he experienced hearing loss in service and it has progressively worsened since then is competent and credible.  Further, Dr. L.H.B. linked the Veteran's hearing loss to his military service. 

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER


Entitlement to service connection for bilateral hearing loss is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


